EXHIBIT 10.2

 

 

FIRST-TIER SALE AGREEMENT

 

 

between

 

 

FORD MOTOR CREDIT COMPANY LLC,

as Seller

 

 

and

 

 

FORD CREDIT AUTO LEASE TWO LLC,
acting with respect to its Series of
limited liability company interests designated as
the “2014-A Series”, as Depositor

 

 

Dated as of March 1, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

Section 1.1.

Usage and Definitions

1

 

 

ARTICLE II SALE OF THE FIRST-TIER ASSETS

1

Section 2.1.

Sale of the First-Tier Assets

1

Section 2.2.

Closing; Further Assignments

2

Section 2.3.

Savings Clause

2

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

2

Section 3.1.

Representations and Warranties of the Depositor

2

Section 3.2.

Representations and Warranties of the Seller

4

Section 3.3.

Representations of the Seller and the Depositor

5

 

 

ARTICLE IV CONDITIONS

5

Section 4.1.

Conditions to Obligation of the Depositor

5

Section 4.2.

Conditions to Obligation of the Seller

5

Section 4.3.

Deemed Satisfaction of Conditions

5

 

 

ARTICLE V COVENANTS OF THE SELLER

5

Section 5.1.

Filing and Maintenance of Financing Statements and Security Interests

5

Section 5.2.

Other Liens or Interests

6

Section 5.3.

Indemnification

6

Section 5.4.

Obligations of the Seller

7

 

 

ARTICLE VI MISCELLANEOUS

7

Section 6.1.

Amendment

7

Section 6.2.

Notices

8

Section 6.3.

Costs and Expenses

8

Section 6.4.

Third-Party Beneficiaries

8

Section 6.5.

No Petition

8

Section 6.6.

Limited Recourse

9

Section 6.7.

Subordination

9

Section 6.8.

GOVERNING LAW

9

Section 6.9.

Submission to Jurisdiction

10

Section 6.10.

WAIVER OF JURY TRIAL

10

Section 6.11.

Severability

10

Section 6.12.

Headings

10

Section 6.13.

No Waiver; Cumulative Remedies

10

Section 6.14.

Counterparts

10

 

i

--------------------------------------------------------------------------------


 

FIRST-TIER SALE AGREEMENT, dated as of March 1, 2014 (this “Agreement”), between
FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as Seller,
and FORD CREDIT AUTO LEASE TWO LLC, a Delaware limited liability company, acting
with respect to its Series of limited liability company interests designated as
the “2014-A Series,” as Depositor .

 

BACKGROUND

 

On or prior to the date of this Agreement, CAB East LLC, a Delaware limited
liability company (“CAB East”), CAB West LLC, a Delaware limited liability
company (“CAB West”) and FCALM, LLC, a Delaware limited liability company
(“FCALM” and, together with CAB East and CAB West, the “Titling Companies”)
issued (or, in the case of FCALM, consented to the issuance) to Ford Credit a
note designated as the “2014-A Exchange Note” having an initial aggregate
outstanding principal balance of $1,428,701,030.93, a fixed interest rate of
1.31% and a stated maturity date of October 15, 2018.

 

Ford Credit and the Titling Companies have also designated the 2014-A Reference
Pool in respect of the 2014-A Exchange Note and the Collateral Leases and
Collateral Leased Vehicles comprising the 2014-A Reference Pool.

 

The Seller wishes to sell the 2014-A Exchange Note and certain related property
and rights to the Depositor on the terms and conditions of this Agreement.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
otherwise defined in this Agreement are defined in Appendix 1 to the Exchange
Note Supplement to the Credit and Security Agreement (as defined below), dated
as of March 1, 2014 (the “Exchange Note Supplement”), among the Titling
Companies, as Borrowers, U.S. Bank National Association (“U.S. Bank”), as
Administrative Agent, HTD Leasing LLC (“HTD”), as Collateral Agent, and Ford
Motor Credit Company LLC (“Ford Credit”), as Lender and Servicer.  Capitalized
terms used but not otherwise defined in this Agreement or in Appendix 1 to the
Exchange Note Supplement are defined in Appendix A to the Amended and Restated
Credit and Security Agreement, dated as of December 1, 2006 (the “Credit and
Security Agreement”), among the Titling Companies, as Borrowers, U.S. Bank, as
Administrative Agent, HTD, as Collateral Agent and Ford Credit, as Lender and
Servicer.  Appendix 1 and Appendix A also contain rules as to usage applicable
to this Agreement and are incorporated by reference into this Agreement.

 

ARTICLE II
SALE OF THE FIRST-TIER ASSETS

 

Section 2.1.           Sale of the First-Tier Assets.

 

(a)           Effective as of the 2014-A Closing Date and immediately before the
transaction pursuant to the Second-Tier Sale Agreement and the transactions
contemplated by the Trust Agreement and the Indenture, the Seller sells and
assigns to the Depositor, without recourse, the First-Tier Assets.

 

--------------------------------------------------------------------------------


 

(b)           In consideration for the First-Tier Assets, the Depositor will pay
to the Seller $1,309,708,036.90 in cash by federal wire transfer (same day)
funds on the 2014-A Closing Date.  The Depositor and the Seller each represents
and warrants to the other that the amount of cash paid by the Depositor,
together with the increase in the value in the Seller’s capital in the
Depositor, is equal to the fair market value of the 2014-A Exchange Note.  The
First Tier Assets will become the property and rights of the Depositor.

 

Section 2.2.           Closing; Further Assignments.

 

(a)           The sale and assignment of the First-Tier Assets will take place
on the 2014-A Closing Date concurrently with the closings under the Second-Tier
Sale Agreement and the Indenture.

 

(b)           The Seller acknowledges that (i) the Depositor will, pursuant to
the Second-Tier Sale Agreement, sell and assign the First-Tier Assets to the
Issuer and assign its rights under this Agreement to the Issuer (and will
execute a savings clause analogous to Section 2.3 in favor of the Issuer) and
(ii) the Issuer will, pursuant to the Indenture, assign and pledge the
First-Tier Assets and certain other property and rights to the Indenture Trustee
for the benefit of the 2014-A Secured Parties.  The Seller consents to such
assignments and pledge.

 

(c)           The Depositor acknowledges the appointment of Ford Credit as
Servicer with respect to the Collateral Specified Interests pursuant to the
Servicing Agreement and as Servicer with respect to the 2014-A Reference Pool
pursuant to the Servicing Supplement.

 

Section 2.3.           Savings Clause.  It is the intention of the Seller and
the Depositor that (i) the sale and assignment pursuant to Section 2.1
constitute an absolute sale of the First-Tier Assets, including all monies paid
thereon and all monies due thereon on or after the Cutoff Date, conveying good
title to the First-Tier Assets free and clear of any Lien other than Permitted
Liens, from the Seller to the Depositor and (ii) the First-Tier Assets not be a
part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller.  If, notwithstanding the intention of the Seller and the Depositor, such
sale and assignment is deemed to be a pledge in connection with a financing or
is otherwise deemed not to be a sale, the Seller Grants, and the parties intend
that the Seller Grants, to the Depositor a security interest in the First-Tier
Assets and the performance by the Seller of the obligation by the Seller to pay
to the Depositor all amounts received with respect to the 2014-A Exchange Note,
and in such event, this Agreement will constitute a security agreement under
applicable law and the Depositor will have all of the rights and remedies of a
secured party and creditor under the UCC.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.           Representations and Warranties of the Depositor.  The
Depositor represents and warrants to the Seller as of the date of this Agreement
and as of the 2014-A Closing Date:

 

(a)           Organization and Qualification.  The Depositor is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Depositor is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its

 

2

--------------------------------------------------------------------------------


 

properties or the conduct of its activities requires such qualification, license
or approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Depositor’s ability to perform its obligations under this Agreement.

 

(b)           Power, Authorization and Enforceability.  The Depositor has the
power and authority to execute, deliver and perform the terms of this
Agreement.  The Depositor has authorized the execution, delivery and performance
of the terms of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Depositor and enforceable against the Depositor, except as may
be limited by insolvency, bankruptcy, reorganization or other laws relating to
the enforcement of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The consummation of the
transactions contemplated by this Agreement, and the fulfillment of the terms of
this Agreement, will not (i) conflict with or result in a breach of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, guarantee or similar agreement or instrument under which
the Depositor is a debtor or guarantor, (ii) result in the creation or
imposition of any Lien upon any of the properties or assets of the Depositor
pursuant to the terms of any such indenture, mortgage, deed of trust, loan
agreement, guarantee or similar agreement or instrument (other than this
Agreement), (iii) violate the certificate of formation of the Depositor or the
Limited Liability Company Agreement or (iv) violate any law or, to the
Depositor’s knowledge, any order, rule or regulation applicable to the Depositor
of any Governmental Authority having jurisdiction over the Depositor or its
properties, in each case, which conflict, breach, default, Lien or violation
would reasonably be expected to have a material adverse effect on the
Depositor’s ability to perform its obligations under this Agreement.

 

(d)           No Proceedings.  To the Depositor’s knowledge, there are no
proceedings or investigations pending or overtly threatened in writing before
any Governmental Authority having jurisdiction over the Depositor or its
properties (i) asserting the invalidity of  this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, (iii) seeking any determination or ruling that would reasonably be
expected to have a material adverse effect on the Depositor’s ability to perform
its obligations under this Agreement or the validity or enforceability of this
Agreement or (iv) that would reasonably be expected to (A) affect the treatment
of the Notes as indebtedness for U.S. federal or Applicable Tax State income or
franchise tax purposes, (B) be deemed to cause a taxable exchange of the Notes
for U.S. federal income tax purposes or (C) cause the Issuer to be treated as an
association or publicly traded partnership taxable as a corporation for U.S.
federal or Applicable Tax State income or franchise tax purposes, in each case,
other than such proceedings that, to the Depositor’s knowledge, would not
reasonably be expected to have a material adverse effect upon the Depositor,
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity and enforceability of, the 2014-A Basic
Documents or the Notes or materially and adversely affect the tax treatment of
the Issuer or the Notes.

 

(e)           Investment Company Act.  The Depositor is not an “investment
company” or a company “controlled by an investment company” within the meaning
of the Investment Company Act.

 

3

--------------------------------------------------------------------------------


 

Section 3.2.           Representations and Warranties of the Seller.  The Seller
represents and warrants to the Depositor as of the date of this Agreement and as
of the 2014-A Closing Date:

 

(a)           Organization and Qualification.  The Seller is duly organized and
validly existing as a limited liability company in good standing under the laws
of the State of Delaware.  The Seller is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires such qualification, license or
approval, unless the failure to obtain such qualifications, licenses or
approvals would not reasonably be expected to have a material adverse effect on
the Seller’s ability to perform its obligations under this Agreement.

 

(b)           Power, Authorization and Enforceability.  The Seller has the power
and authority to execute, deliver and perform the terms of this Agreement.  The
Seller has authorized the execution, delivery and performance of the terms of
this Agreement.  This Agreement is the legal, valid and binding obligation of
the Seller and enforceable against the Seller, except as may be limited by
insolvency, bankruptcy, reorganization or other laws relating to the enforcement
of creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The consummation of the
transactions contemplated by this Agreement, and the fulfillment of the terms of
this Agreement, will not (i) conflict with or result in a breach of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, guarantee or similar agreement or instrument under which
the Seller is a debtor or guarantor, (ii) result in the creation or imposition
of any Lien upon any of the properties or assets of the Seller pursuant to the
terms of any such indenture, mortgage, deed of trust, loan agreement, guarantee
or similar agreement or instrument (other than this Agreement), (iii) violate
the certificate of formation of the Seller or the limited liability company
agreement of the Seller or (iv) violate any law or, to the Seller’s knowledge,
any order, rule or regulation applicable to the Seller of any Governmental
Authority having jurisdiction over the Seller or its properties, in each case,
which conflict, breach, default, Lien or violation would reasonably be expected
to have a material adverse effect on the Seller’s ability to perform its
obligations under this Agreement.

 

(d)           No Proceedings.  To the Seller’s knowledge, there are no
proceedings or investigations pending or overtly threatened in writing before
any Governmental Authority having jurisdiction over the Seller or its properties
(i) asserting the invalidity of this Agreement (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement,
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Seller’s ability to perform its
obligations under this Agreement or (iv) that would reasonably be expected to
(A) affect the treatment of the Notes as indebtedness for U.S. federal or
Applicable Tax State income or franchise tax purposes, (B) be deemed to cause a
taxable exchange of the Notes for U.S. federal income tax purposes or (C) cause
the Issuer to be treated as an association or publicly traded partnership
taxable as a corporation for U.S. federal income tax purposes, in each case,
other than such proceedings that, to the Seller’s knowledge, would not
reasonably be expected to have a material adverse effect upon the Seller,
materially and adversely affect the performance by the Seller of its obligations
under, or the validity and enforceability of, the 2014-A Basic Documents or the
Notes or materially and adversely affect the tax treatment of the Issuer or the
Notes.

 

4

--------------------------------------------------------------------------------


 

Section 3.3.           Representations of the Seller and the Depositor.  The
respective agreements, representations, warranties and other statements by the
Seller and the Depositor set forth in or made pursuant to this Agreement will
remain in full force and effect and will survive the closing under Section 2.2.

 

ARTICLE IV
CONDITIONS

 

Section 4.1.           Conditions to Obligation of the Depositor.  The
obligation of the Depositor to purchase the First-Tier Assets as set forth in
Section 2.1 is subject to the satisfaction of the following conditions:

 

(a)           Representations and Warranties True.  The representations and
warranties of the Seller contained in Section 3.2 will be true and correct on
the 2014-A Closing Date, and the Seller will have performed on or prior to the
2014-A Closing Date all obligations to be performed by the Seller under this
Agreement on or prior to the 2014-A Closing Date.

 

(b)           Delivery of 2014-A Exchange Note.  The Seller has delivered to the
Depositor the 2014-A Exchange Note, registered in the name of “Ford Credit Auto
Lease Two LLC” or its assignee or endorsed in blank by an effective endorsement.

 

(c)           Documents to be Delivered by the Seller.  On the 2014-A Closing
Date, the Seller will deliver such other documents as the Depositor may
reasonably request.

 

(d)           Other Transactions.  The transactions contemplated by the Credit
and Security Agreement, the Exchange Note Supplement, the Second-Tier Sale
Agreement and the Indenture will be consummated on or prior to the 2014-A
Closing Date.

 

Section 4.2.           Conditions to Obligation of the Seller.  The obligation
of the Seller to sell the 2014-A Exchange Note to the Depositor as set forth in
Section 2.1 is subject to each representation and warranty of the Depositor as
set forth in Section 3.1 being true and correct on the 2014-A Closing Date, and
each obligation to be performed by the Depositor under this Agreement on or
prior to the 2014-A Closing Date having been performed on or prior to the 2014-A
Closing Date.

 

Section 4.3.           Deemed Satisfaction of Conditions.  Upon the transfer of
the First-Tier Assets to, and the purchase of the First-Tier Assets by, the
Depositor, all of the conditions set forth in this Article IV will be deemed to
have been satisfied.

 

ARTICLE V
COVENANTS OF THE SELLER

 

Section 5.1.           Filing and Maintenance of Financing Statements and
Security Interests.

 

(a)           The Seller will file financing statements and continuation
statements in the manner and place required by Applicable Law to preserve,
maintain and protect the interest of the Depositor in the First-Tier Assets. 
The Seller will deliver to the Depositor file-stamped copies of,

 

5

--------------------------------------------------------------------------------


 

or filing receipts for, any financing statement and continuation statement
promptly upon such document becoming available following filing.

 

(b)           The Seller authorizes the Depositor to file any financing or
continuation statements, and amendments to such statements, in all jurisdictions
and with all filing offices as the Depositor may determine are necessary or
advisable to preserve, maintain and protect the interest of the Depositor in the
First-Tier Assets.  Such financing and continuation statements may describe the
First-Tier Assets in any manner as the Depositor may reasonably determine to
ensure the perfection of the interest of the Depositor in the First-Tier
Assets.  The Depositor will deliver to the Seller file-stamped copies of, or
filing receipts for, any financing statement and continuation statement promptly
upon such document becoming available following filing.

 

(c)           The Seller will give the Depositor at least 60 days’ prior notice
of any relocation of its chief executive office or change in its corporate
structure, form of organization or jurisdiction of organization if, as a result
of such relocation or change, Section 9-307 of the UCC could require the filing
of a new financing statement or an amendment to a previously filed financing or
continuation statement and will promptly file any such new financing statement
or amendment.  The Seller will maintain its chief executive office within the
United States and will maintain its jurisdiction of organization in only one
State.

 

(d)           The Seller will not change its name in any manner that could make
any financing statement or continuation statement filed in accordance with this
Section 5.1 seriously misleading within the meaning of Section 9-506 of the UCC,
unless it has given the Depositor at least five days’ prior notice of such
change and promptly files appropriate amendments to all previously filed
financing statements.

 

Section 5.2.           Other Liens or Interests.  Except for the sales and
assignments under this Agreement, the Seller will not sell, contribute, pledge,
assign, transfer or allow to be issued any First-Tier Asset to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on any interest
therein, and the Seller will defend the right, title, and interest of the
Depositor in, to and under the First-Tier Assets against all claims of third
parties claiming through or under the Seller.  However, the Seller’s obligations
under this Section 5.2 with respect to the First-Tier Assets will terminate upon
the payment in full of the 2014-A Exchange Note pursuant to the Credit and
Security Agreement and the Exchange Note Supplement.

 

Section 5.3.           Indemnification.  The Seller will be liable under this
Agreement only to the extent of the obligations specifically undertaken by the
Seller under this Agreement, and agrees to the following:

 

(a)           The Seller will indemnify, defend and hold harmless the Depositor
and its officers, directors, employees and agents, from and against any and all
costs, expenses, losses, damages, claims and liabilities arising out of, or
imposed upon the Depositor through the willful misconduct, bad faith or
negligence of the Seller in the performance of its duties under this Agreement
or by reason of reckless disregard of the Seller’s obligations and duties under
this Agreement.

 

(b)           Promptly upon receipt by the Depositor, or any of its officers,
directors, employees and agents, of notice of the commencement of any suit,
action, claim, proceeding or governmental

 

6

--------------------------------------------------------------------------------


 

investigation against it, the Depositor will, if a claim in respect of such
suit, action, claim, proceeding or investigation is to be made against the
Seller under this Section 5.3, notify the Seller of the commencement of such
suit, action, claim, proceeding or investigation.  The Seller may participate in
and assume the defense and settlement of any such suit, action, claim,
proceeding or investigation at its expense and no settlement of such suit,
action, claim, proceeding or investigation may be made without the approval of
the Seller and the Depositor, which approvals will not be unreasonably withheld
or delayed.  The Seller’s obligations under this Section 5.3 will include
reasonable fees and expenses of counsel and expenses of litigation.  After
notice from the Seller to the Depositor of the Seller’s intention to assume the
defense of such suit, action, claim, proceeding or investigation with counsel
reasonably satisfactory to the Depositor and so long as the Seller so assumes
the defense of such suit, action, claim, proceeding or investigation in a manner
reasonably satisfactory to the Depositor, the Seller will not be liable for any
expenses of counsel to the Depositor unless there is a conflict between the
interests of the Seller and the Depositor, in which case the Seller will pay for
the separate counsel to the Depositor.

 

(c)           If the Seller makes any indemnity payments pursuant to this
Section 5.3 and the Depositor thereafter collects any of such amounts from
others, the Depositor will promptly repay such amounts to the Seller, without
interest.

 

(d)           The indemnity obligations set forth in Section 5.3(a) will be in
addition to any obligation that the Seller may otherwise have and will survive
the termination of this Agreement.

 

Section 5.4.           Obligations of the Seller.  The obligations of the Seller
under this Agreement will not be affected by reason of any invalidity,
illegality or irregularity of the 2014-A Exchange Note or any Collateral Lease
or Collateral Leased Vehicle included in the 2014-A Reference Pool.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1.           Amendment.

 

(a)           This Agreement may be amended by the Depositor and the Seller,
with prior notice by the Seller to the Rating Agencies, for any purpose if
either (i) the Depositor or the Seller delivers an Opinion of Counsel to the
Issuer, the Owner Trustee and the Indenture Trustee, in form reasonably
satisfactory to them, to the effect that such amendment will not adversely
affect the interests of the Noteholders in any material respect or (ii) the
consent of the Noteholders of a majority of the Note Balance of each Class of
Notes Outstanding adversely affected in any material respect is obtained (with
each affected Class voting separately, except that all Noteholders of Class A
Notes will vote together as a single class).

 

(b)           If the consent of the Noteholders is required, they do not need to
approve the particular form of any proposed amendment so long as their consent
approves the substance of the proposed amendment.

 

(c)           Promptly upon the execution of any amendment in accordance with
this Section 6.1, the Seller will deliver a copy of such amendment to the
Indenture Trustee and each Rating Agency.

 

7

--------------------------------------------------------------------------------


 

Section 6.2.           Notices.

 

(a)           All notices, requests, demands, consents, waivers or other
communications to or from the parties to this Agreement must be in writing and
will be deemed to have been given:

 

(i)    upon delivery or, in the case of a letter mailed by registered first
class mail, postage prepaid, three days after deposit in the mail;

 

(ii)   in the case of a fax, when receipt is confirmed by telephone, reply email
or reply fax from the recipient;

 

(iii)  in the case of an email, when receipt is confirmed by telephone or reply
email from the recipient; and

 

(iv)  in the case of an electronic posting to a password-protected website to
which the recipient has been provided access, upon delivery (without the
requirement of confirmation of receipt) of an email to such recipient stating
that such electronic posting has occurred.

 

Any such notice, request, demand, consent or other communication must be
delivered or addressed as set forth on Schedule A to the Indenture or at such
other address as any party may designate by notice to the other parties.

 

(b)           Any notice required or permitted to be mailed to a Noteholder
(i) in the case of Definitive notes, must be sent by overnight delivery, mailed
by registered first class mail, postage prepaid, or sent by fax, to the address
of such Person as shown in the Note Register or (ii) in the case of Book-Entry
Notes, must be delivered pursuant to the applicable procedures of the Clearing
Agency.  Any notice so mailed within the time prescribed in this Agreement will
be conclusively presumed to have been properly given, whether or not the
Noteholder receives such notice.

 

Section 6.3.           Costs and Expenses.  The Seller will pay all expenses
incurred in the performance of its obligations under this Agreement and all
reasonable out-of-pocket costs and expenses of the Depositor in connection with
the perfection as against third parties of the Depositor’s right, title and
interest in and to the First-Tier Assets and the enforcement of any obligation
of the Seller under this Agreement.

 

Section 6.4.           Third-Party Beneficiaries.  This Agreement will inure to
the benefit of and be binding upon the parties to this Agreement.  The Issuer
and the Indenture Trustee for the benefit of the 2014-A Secured Parties will be
third-party beneficiaries of this Agreement entitled to enforce this Agreement
against the Seller.  Except as otherwise provided in this Agreement, no other
Person will have any right or obligation under this Agreement.

 

Section 6.5.           No Petition.  Each party to this Agreement covenants that
for a period of one year and one day (or, if longer, any applicable preference
period) after payment in full of the Notes, all Exchange Notes, and all
distributions to all Holders of Certificates and all holders of any other
Securities (as defined in the related Titling Company Agreement) the payments on
which are derived in any material part from amounts received with respect to any
Titling Company Assets (as defined in the applicable Titling Company
Agreements), it will not institute against, or join any

 

8

--------------------------------------------------------------------------------


 

Person in instituting against, the Issuer, the Depositor, any Holding Company,
any Titling Company, or the Holders of the Collateral Specified Interest
Certificates any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law and agrees it will not file, cooperate with or
encourage others to file a bankruptcy petition against the Issuer, the
Depositor, any Holding Company, any Titling Company or the Holders of the
Collateral Specified Interest Certificates during the same period.

 

Section 6.6.           Limited Recourse.  The Seller and the Depositor agree
that any claim that the Seller or the Depositor may seek to enforce against each
other is limited to the First-Tier Assets only and does not represent a claim
against the assets of the Seller or the Depositor as a whole or any assets other
than the First-Tier Assets.

 

Section 6.7.           Subordination.

 

(a)           The Seller and the Depositor agree that any claim that the Seller
or the Depositor may seek to enforce at any time against any assets of the
Seller or the Depositor other than the First-Tier Assets will be subordinate to
the payment in full of all other claims with respect to such other assets. 
However, this Section 6.7(a) will not limit, subordinate or otherwise modify any
claims against the Seller or the Depositor with respect to any right to
indemnification, commitment to repurchase or other obligation of the Seller or
the Depositor relating to:

 

(i)    any of the assets related to the First-Tier Assets;

 

(ii)   any related credit enhancement;

 

(iii)  any transactions entered into in connection with the 2014-A Exchange Note
(or the beneficial interest therein);

 

(iv)  any administrative services performed in connection with the First-Tier
Assets;

 

(v)   any related servicing obligation; or

 

(vi)  any obligation to any Person acting as trustee, registrar or administrator
(including as Titling Company Registrar, owner trustee or indenture trustee).

 

(b)           The Seller agrees that any claim that the Seller may seek to
enforce against the Depositor or any of its assets will be subordinate to the
payment in full of the principal of and interest on the Notes.

 

(c)           The parties to this Agreement intend that Section 6.7(a) and
Section 6.7(b) constitute an enforceable subordination agreement under
Section 510(a) of the Bankruptcy Code.

 

Section 6.8.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

9

--------------------------------------------------------------------------------


 

Section 6.9.           Submission to Jurisdiction.  The parties submit to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for purposes of all legal proceedings arising out of or relating to this
Agreement. The parties irrevocably waive, to the fullest extent they may do so,
any objection that they may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.

 

Section 6.10.         WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 6.11.         Severability.  If any of the covenants, agreements or
terms of this Agreement is held invalid, illegal or unenforceable, then it will
be deemed severable from the remaining covenants, agreements or terms of this
Agreement and will in no way affect the validity, legality or enforceability of
the remaining Agreement.

 

Section 6.12.         Headings.  The headings in this Agreement are included for
convenience only and will not affect the meaning or interpretation of this
Agreement.

 

Section 6.13.         No Waiver; Cumulative Remedies.  No failure or delay of
the Depositor in exercising any power, right or remedy under this Agreement will
operate as a waiver.  No single or partial exercise of any power, right or
remedy precludes any other or further exercise of such power, right or remedy or
the exercise of any other power, right or remedy.  The powers, rights and
remedies provided in this Agreement are in addition to any powers, rights and
remedies provided by law.

 

Section 6.14.         Counterparts.  This Agreement may be executed in any
number of counterparts.  Each counterpart will be an original and all
counterparts will together constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

acting with respect to the 2014-A Exchange Note, as Seller

 

 

 

 

 

 

 

By:

 

 

 

Name:

Samuel P. Smith

 

 

Title:

Assistant Treasurer

 

 

 

 

FORD CREDIT AUTO LEASE TWO LLC,

 

 

acting with respect to its Series of limited liability company interests
designated as the “2014-A Series,” as Depositor

 

 

 

 

 

 

 

By:

 

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

[Signature Page to the First-Tier Sale Agreement]

 

--------------------------------------------------------------------------------